DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 9, 2021, applicant submitted an amendment filed on December 9, 2021, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claim as amended.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-4, 11 and 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (PGPUB 2015/0379654), hereinafter Deshmukh in view of Kung et al. (PGPUB 2020/0197810), hereinafter Kung and in further view of Bunn et al. (PGPUB 2016/0104474), hereinafter referenced as Bunn.

Regarding claims 1 and 11, Deshmukh discloses a method and terminal, hereinafter referenced as a method comprising: 
a display configured to output a real time broadcasting in which a user of the terminal is a host through a broadcasting channel (display; abstract, p. 0028); 
a communication interface configured to communicate with guest terminals of a plurality of guests who have entered the broadcasting channel (operating system; p. 0080); 
a processor (processor; p. 0080); and 
a memory configured to store instructions executable by the processor (storage medium; p. 0080), wherein the processor is configured to execute the instructions for 
transmitting a real time broadcasting (real-time webinar) to guest terminals of a plurality of guest who have entered the broadcasting channel (p. 0018), 
receiving a voice of the host and recognizing voice characteristics of the host from the voice of the host (lecturer/teacher; p. 0025, 0036-0038);
generating a first voice message in which the first text is uttered in the voice of the host, based on the voice characteristics of the host (TTS that resembles the host; p. 0036-0038); and 

Kung discloses a method comprising:
an input/output interface configured to receive a voice of the host (voice message from a microphone; p. 0059); and
receiving, through the communication interface, from a first guest terminal of a first guest among the plurality of guests, a first text for requesting conversion into the voice of the host (request of modifying the voice communications; p. 0026), to provide customized data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to have voice communication match user’s preference.
Bunn discloses a method comprising:
transmitting the first voice message to the guest terminals of the plurality of guests through the communication interface (altered voice may be output to other users; p. 0067), such that other users can access the data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to harness the convenience of voice contributions and express in a voice of choice, regardless of the normal speaking voice. 
 claim 3, Deshmukh discloses a method further comprising outputting the first voice message (TTS speech; p. 0036-0038).
Regarding claim 4, Deshmukh discloses an operating method wherein the generating a first voice message comprises generating the first voice message in which the first text is uttered in the voice of the host (TTS speech) using learning model learned regarding a correlation between a plurality of voices, a plurality of texts, and a plurality of voice messages converted from the plurality of texts into the plurality of voices, respectively (train models; p. 0036-0038).
Regarding claim 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Deshmukh discloses an operating method and terminal, hereinafter referenced as a method of a guest terminal of a guest using a broadcasting channel of a host in a real time broadcasting service, the operating method comprising: 
a communication interface configured to communicate with a host terminal of a host of a broadcasting channel (operating system; p. 0080); 
a display configured to output a real time broadcasting of the host of the broadcasting channel (display; abstract, p. 0028); 
receiving a real time broadcasting from a host terminal through the broadcasting channel (real-time webinar; p. 0018-0020); 
receiving a first text for requesting conversion into a voice of the host, and transmitting the first text to the host terminal (TTS that resembles the host; p. 0036-0038); 6APPLN NO. 16/987,111 REPLY TO OFFICE ACTION OF SEPTEMBER 9, 2021 
receiving, from the host terminal through the communication interface, a first voice message in which the first text is uttered in the voice of the host, wherein the first 
outputting the first voice message through the input/output interface (synthetic speech; p. 0036-0038).  
Regarding claim 18, it is interpreted and rejected for similar reasons as set forth above.  
Regarding claim 19, it is interpreted and rejected for similar reasons as set forth above.  

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh in view of Kung and Bunn and in further view of Hwang (PGPUB 2009/0204510).

Regarding claim 2, Deshmukh in view of Kung and Bunn disclose a method as described above, but does not specifically teach wherein the receiving a first text comprises receiving the first text and an item selected by the first quest together from the first quest terminal, wherein the generating a first voice message comprises generating the first voice message when the first text and the item are received together from the first quest terminal, wherein the item has a commodity value within the service.

wherein the generating a first voice message comprises generating the first voice message when the first text and the item are received together from the first quest terminal (a message combining text with gift; p. 0034-0035, 0054, 0064), 
wherein the item has a commodity value within the service (payment for item; p. 0026-0035), to provide customized transmission of data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide flexibility of the system.
Regarding claim 17, it is interpreted and rejected for similar reasons as set forth in claim 2.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh in view of Kung and Bunn and in further view of Dhoot et al. (PGPUB 2018/0204576), hereinafter referenced as Dhoot.

Regarding claim 5, Deshmukh in view of Kung and Bunn discloses an operating method further comprising:
extracting voice characteristics from the voice of the host (Deshmukh-TTS that resembles the host; p. 0036-0038), but does not specifically teach generating a comparison voice based on the extracted voice characteristics; comparing the voice of 
Dhoot discloses a method comprising:
extracting the voice characteristics from the voice of the host (voice data; p. 0014, 0020-0026, 0047-0050, 0065-0067);
generating a comparison voice based on the extracted voice characteristics (p. 0014, 0020-0026, 0047-0050, 0065-0067); 
comparing the voice of the host and the comparison voice (p. 0014, 0020-0026, 0047-0050, 0065-0067); and 
storing the voice characteristics depending on a result of the comparison (p. 0014, 0020-0026, 0047-0050, 0065-0067), to identify and manage users.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to recognize a speaker amongst a group.  
Regarding claim 6, it is interpreted and rejected for similar reasons as set forth above.  In addition, Dhoot discloses an operating method 
wherein the comparing the voice of the host and the comparison voice comprises calculating an error of sampling values between the voice 34of the host and the comparison voice (compare; p. 0014, 0020-0026, 0047-0050, 0065-0067), and 
the storing the voice characteristics depending on the result of the comparison comprises storing the voice characteristics in response to the error being not more than a standard value (voiceprint; p. 0014, 0020-0026, 0047-0050, 0065-0067).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657